J-A11017-15


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

D.H.                                            IN THE SUPERIOR COURT OF
                                                      PENNSYLVANIA
                         Appellee

                    v.

B.M.

                         Appellant                   No. 2015 EDA 2014


                    Appeal from the Order of July 3, 2014
              In the Court of Common Pleas of Delaware County
                      Civil Division Docket No: 11-07785

BEFORE: FORD ELLIOT, P.J.E., OLSON and WECHT, JJ.

JUDGMENT ORDER PER CURIAM:                             FILED MAY 01, 2015

       Appellant, B.M.,1 appeals pro se from the July 3, 2014 order finding

her in contempt of court. We dismiss the appeal.

       On July 3, 2014, the trial court found Appellant to be in contempt of

court for failing to attend court-ordered reunification counseling.   The trial

court ordered Appellant to pay $560.00 in costs associated with her missed

counseling sessions.     She appealed that contempt finding to this Court.

Instead of filing a brief on appeal, Appellant filed a 12-page document that

fails to address the merits of this appeal and, instead, discusses a myriad of

unrelated issues. This document fails to comply with several Pennsylvania




1
 As this case involves child custody issues, we are identifying the parties by
their initials so as to protect the identity of the minor child.
J-A11017-15


Rules of Appellate Procedure. See, e.g., Pa.R.A.P. 2111, 2114, 2116, 2117,

2118, and 2119.

     “[W]e decline to become the appellant’s counsel. When . . . briefs are

wholly inadequate to present specific issues for review, a Court will not

consider the merits thereof.” Branch Banking & Trust v. Gesiorski, 904
A.2d 939, 942–943 (Pa. Super. 2006) (internal alteration and citation

omitted).   Although we could discuss the deficiencies with respect to each

rule of court listed above, we focus on Pennsylvania Rule 2116, which

provides that “No question will be considered unless it is stated in the

statement of questions involved or is fairly suggested thereby.”    Pa.R.A.P.

2116(a). Appellant’s document lacks a statement of questions involved.

     The lack of a statement of questions involved, along with the other

deficiencies, renders Appellant’s document “wholly inadequate to present

specific issues for review.”   Gesiorski, 904 A.2d at 942.         Therefore,




                                    -2-
J-A11017-15


pursuant to Pennsylvania Rule of Appellate Procedure 2101,2 we dismiss the

appeal.3

      Appeal dismissed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary

Date: 5/1/2015




2
    Pennsylvania Rule of Appellate Procedure 2101 provides that:

      Briefs . . . shall conform in all material respects with the
      requirements of these rules . . . . [I]f the defects are in the brief
      or reproduced record of the appellant and are substantial, the
      appeal or other matter may be quashed or dismissed.

Pa.R.A.P. 2101.

3
 Even if we were to consider the merits of this appeal, we would affirm as
Appellant has waived all issues on appeal. See Pa.R.A.P. 1925(b). Finally,
even if we found that she had preserved any issues for appeal, we conclude
her challenge to the trial court’s contempt order is without merit.



                                      -3-